NO. 12-14-00065-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

RENAE LOUISE HARRISON,                                   §    APPEAL FROM THE 114TH
APPELLANT

V.                                                       §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §    SMITH COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                           PER CURIAM
        Renae Louise Harrison appeals her conviction for theft. Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
        Appellant was indicted for felony theft.             The State alleged in the indictment that
Appellant stole a computer tower from a hotel lobby in Smith County, Texas, worth less than
$1,500.00.      Appellant was charged with felony theft, a state jail felony as alleged in the
indictment due to Appellant’s two prior theft convictions.1               She pleaded “true” to the
jurisdictional paragraph of the indictment alleging the prior thefts, and “not guilty” to the charge
of state jail felony theft.
        During the subsequent jury trial, after three witnesses testified, Appellant decided to
make an open plea of “guilty.” The trial court admonished Appellant as to the consequences of
her plea. Appellant stated that she voluntarily changed her plea to “guilty,” and did so for no

        1
            See TEX. PENAL CODE ANN. § 31.03(e)(4)(D).
other reason than because she was guilty of the alleged crime. The State offered documents,
signed by Appellant, establishing that she (1) received the admonishments of her guilty plea, (2)
waived her right to a jury trial, and (3) committed all the elements of the charged offense. The
trial court accepted her plea and decided to hold her punishment hearing at a later date.
         Appellant failed to appear at her punishment hearing. Appellant’s counsel explained that
he had been unable to contact Appellant, and indicated that Appellant refused to cooperate with
the community supervision department while she awaited her sentencing hearing. Appellant was
arrested on an alias capias and brought before the court for a sentencing hearing. After the
hearing, the trial court sentenced Appellant to two years of confinement at a state jail facility.
This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.2 We have likewise reviewed the record for reversible error and have found
none. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We are in agreement with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and
the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.


         2
           Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file her own brief in this cause. The time for filing such a brief has expired and
no pro se brief has been filed.




                                                         2
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se.
Any petition for discretionary review must be filed within thirty days from the date of this
court’s judgment or the date the last timely motion for rehearing was overruled by this court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.




Opinion delivered February 11, 2015.
Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                             (DO NOT PUBLISH)


                                                         3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 11, 2015


                                        NO. 12-14-00065-CR


                                  RENAE LOUISE HARRISON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0445-13)

               THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
               It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle. J. and Neeley, J.